                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


LISA MARIE GRALEY

                          Plaintiff,

v.                                           CIVIL ACTION NO. 2:18-cv-01124

NANCY A. BERRYHILL

                          Defendant.



                                       ORDER

      This action was referred to United States Magistrate Judge Omar J. Aboulhosn

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636. On February 13, 2019, Judge Aboulhosn submitted his

Proposed Findings & Recommendations [ECF No. 17] (“PF&R”) and recommended

that the court deny the plaintiff’s request for judgment on the pleadings [ECF No.

13], grant the defendant’s request for judgment on the pleadings [ECF No. 16], affirm

the final decision of the Commissioner, and dismiss this matter from the docket.

Neither party timely filed objections to the PF&R nor sought an extension of time.

      A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge
as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

      Because the parties have not filed objections in this case, the court adopts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

DENIES the plaintiff’s request for judgment on the pleadings [ECF No. 13], GRANTS

the defendant’s request for judgment on the pleadings [ECF No. 16], AFFIRMS the

final decision of the Commissioner, and DISMISSES this matter from the docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record,

any unrepresented party, and the Magistrate Judge.

                                       ENTER:       March 5, 2019




                                          2
